

AMENDMENT TO EMPLOYMENT AGREEMENT
(Michael L. Kaplan)
This Amendment to Employment Agreement (this “Amendment”) is effective as of
July 25, 2017, by and between Red Robin Gourmet Burgers, Inc., and Delaware
Corporation (the “Company”) and Michael L. Kaplan (the “Executive”). Reference
is made to that certain Employment Agreement by and between the Company and
Executive effective as of October 1, 2013 (the “Employment Agreement”). All
capitalized terms not defined herein shall have the meaning assigned to such
terms in the Employment Agreement. The Company and Executive are referred to in
this Amendment collectively as the “Parties.”
WHEREAS, the Parties desire to amend certain terms of the Employment Agreement
as set forth below.
NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
Parties hereby agree as follows:
1. Amendment to Section 4. Sections 4(e) and (f) shall be replaced in their
entirety by the language set forth below:
“(e)     Change in Control. Executive’s employment may be terminated within
twenty-four (24) months following a Change in Control Date by the Company
without Cause or by Executive for Good Reason.
(f) Obligations of the Company Upon Termination.
(i)     Death; Disability; For Cause; Resignation without Good Reason. If
Executive's employment is terminated by reason of Executive's Death or
Disability or by the Company for Cause or Executive resigns without Good Reason,
this Agreement shall terminate without further obligations to Executive or his
legal representatives under this Agreement, other than for (A) payment of the
sum of (1) Executive's Annual Base Salary through the date of termination to the
extent not theretofore paid and (2) reimbursement for any unreimbursed business
expenses incurred through the date of termination which shall be paid in a lump
sum in cash within 30 days of the effective date of termination or such earlier
date as may be required by law; (B) any payments, benefits or fringe benefits to
which Executive shall be entitled under the terms of any applicable compensation
arrangement or benefit, equity or fringe benefit plan or program or grant or
this Agreement, which shall be paid at such times and in such forms as provided
for by such plan, program or grant or such earlier date as may be required by
law; and (C) any Annual Bonus earned but unpaid with respect to the fiscal year
ending on or preceding the date of termination, which shall be paid in a lump
sum in cash when such Annual Bonus payment is regularly paid to similarly
situated executives (the payments and benefits described in clauses (A), (B),
and (C) shall be hereinafter referred to as the “Accrued Obligations”).
(ii)     By the Company without Cause or by Executive for Good Reason. If, prior
to the expiration of the stated term of this Agreement, the Company terminates
Executive's employment without Cause or Executive terminates his employment for
Good Reason, this Agreement shall terminate without further obligations to
Executive other than:
(A) payment of the Accrued Obligations as described in Section 4(f)(i);
(B) payment of the equivalent of twelve (12) months of Executive's Annual Base
Salary as in effect immediately prior to the date of termination which shall be
paid in a lump sum in cash within 60 days of the effective date of termination,
subject to standard withholdings and other authorized deductions; and
(C) payment of Executive’s target Annual Bonus for the fiscal year in which the
date of termination occurred, which shall be paid in a lump sum in cash when
such Annual Bonus payment is regularly paid to similarly situated executives;
provided, however, that as a condition precedent to receiving the payments and
benefits provided for in this Section 4(f)(ii) (other than payment of the
Accrued Obligations), Executive shall first execute




--------------------------------------------------------------------------------




and deliver to the Company and RRI a general release agreement in a form that is
satisfactory to the Company and RRI, and all rights of Executive thereunder or
under applicable law to rescind or revoke the release shall have expired no
later than the date specified in such release, which shall either be 28 days or
52 days, dependent upon the circumstances, after the date of termination. If
Executive fails to timely execute the release, all payments and benefits set
forth in this Section 4(f)(ii) (other than the payment of the Accrued
Obligations) shall be forfeited.
Notwithstanding any other provision contained in this Agreement, if Section
4(f)(iii) applies to Executive, this Section 4(f)(ii) shall not also apply.
(iii)     Change in Control. If, within 24 months following a Change in Control
Date, the Company terminates Executive's employment without Cause or Executive
terminates his employment for Good Reason, this Agreement shall terminate
without further obligations to Executive other than:
(A) payment of the Accrued Obligations as described in Section 4(f)(i) except
that the Accrued Obligations described in clause (A) of Section 4(f)(i) shall be
paid in a lump sum in cash within 10 days of the effective date of termination;
(B) payment of the equivalent of twelve (12) months of Executive's Annual Base
Salary as in effect immediately prior to the date of termination which shall be
paid in a lump sum in cash within 10 days of the effective date of termination,
subject to standard withholdings and other authorized deductions;
(C) payment of the higher of Executive’s target or actual Annual Bonus amount
earned for performance during the fiscal year in which the Change in Control
Date occurs which shall be paid in a lump sum in cash when such Annual Bonus
payment is regularly paid to similarly situated executives;
(D) upon surrender by Executive within ninety (90) days after the termination of
Executive’s employment (which surrender shall be at the sole option of
Executive) of his outstanding options to purchase common shares of the Company
(“Common Shares”) granted to Executive by the Company (the “Outstanding
Options”), payment of an amount in respect of each Outstanding Option (whether
vested or not) equal to the difference between the exercise price of such
Outstanding Option and the fair market value of the Common Shares at the time of
such termination (but not less than the closing price for the Common Shares on
NASDAQ, or such other national stock exchange on which such shares may be
listed, on the last trading day such shares traded prior to the date of
surrender) which shall be paid in a lump sum in cash within 10 days of such
surrender; and
(E)     upon Executive’s timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, the Company
shall pay to Executive in a lump sum in cash within 30 days after such election
an amount equal to the product of (x) the portion of premiums of Executive’s
group health insurance, including coverage for Executive’s eligible dependents,
that the Company paid immediately prior to his date of termination and (y)
twelve;
provided, however, that as a condition precedent to receiving the payments and
benefits provided for in this Section 4(f)(iii) (other than payment of the
Accrued Obligations), Executive shall first execute and deliver to the Company
and RRI a general release agreement in a form that is satisfactory to the
Company and RRI, and all rights of Executive thereunder or under applicable law
to rescind or revoke the release shall have expired no later than the date
specified in such release, which shall either be 28 days or 52 days, dependent
upon the circumstances, after the date of termination. If Executive fails to
timely execute the release, all payments and benefits set forth in this Section
4(f)(iii) (other than the payment of the Accrued Obligations) shall be
forfeited. ·
(iv)     Exclusive Remedy. Executive agrees that the payments contemplated by
this Section 4(f) shall constitute the exclusive and sole remedy for any
termination of his employment, and Executive covenants




--------------------------------------------------------------------------------




not to assert or pursue any other remedies, at law or in equity, with respect to
any termination of employment; provided. however, that nothing contained in this
Section 4(f)(iv) shall prevent Executive from otherwise challenging in a
subsequent arbitration proceeding a determination by the Company that it was
entitled to terminate Executive's employment hereunder for Cause.
(v)     Termination of Payments. Anything in this Agreement to the contrary
notwithstanding, the Company shall have the right to terminate all payments and
benefits owing to Executive pursuant to this Section 4(f) upon the Company's
discovery of any breach by Executive of his obligations under the general
release or Sections 5, 6, 7 and 8 of this Agreement.”
2. Amendment to Section 13. The terms “Board,” “Change in Control Date,”
“Person,” and “Subsidiary” shall be added to Section 13 and the term “Change in
Control Event” shall be replaced with the term “Change in Control”, each, by the
language set forth below:
““Board” means the Board of Directors of the Company.
“Change in Control” means:
(i)     The acquisition by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50% of
either (1) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this definition, the following
acquisitions shall not constitute a Change in Control; (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any affiliate of the Company or a successor, or (D)
any acquisition by any entity pursuant to a transaction that complies with
subsections (iii)(A), (B) and (C) below;
(ii)     A majority of the individuals who serve on the Board as of the date
hereof (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board (including for
these purposes, the new members whose election or nomination was so approved,
without counting the member and his predecessor twice) shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;
(iii)     Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its Subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its Subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets directly or through one or more
Subsidiaries (a “Parent”)) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (B) no Person (excluding any entity resulting from such Business
Combination or a Parent or any employee benefit plan (or related trust) of the
Company or such entity resulting from such Business Combination or Parent)
beneficially owns, directly or indirectly, more than 50% of, respectively, the
then-




--------------------------------------------------------------------------------




outstanding shares of common stock of the entity resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership of more than
50% existed prior to the Business Combination, and (C) at least a majority of
the members of the board of directors or trustees of the entity resulting from
such Business Combination or a Parent were members of the Incumbent Board at the
time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or
(iv)     Approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company other than in the context of a transaction that
does not constitute a Change in Control under clause (iii) above.
“Change in Control Date” shall mean any date during the term of this Agreement
on which a Change in Control occurs. Anything in this Agreement to the contrary
notwithstanding, if Executive’s employment or status as an officer with the
Company is terminated within six (6) months before the date on which a Change in
Control occurs, and it is reasonably demonstrated that such termination (i) was
at the request of a third party who has taken steps reasonably calculated or
intended to effect a Change in Control or (ii) otherwise arose in connection
with or anticipation of a Change in Control, then for all purposes of this
Agreement the “Change in Control Date” shall mean the date immediately before
the date of such termination.
“Person” means any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended.
“Subsidiary” means a company 50 percent or more of the voting securities of
which are owned, directly or indirectly, by the Company.”
3. No Other Changes. Except as modified or supplemented by this Amendment, the
Employment Agreement remains unmodified and in full force and effect.
4. Miscellaneous.
(a)     Governing Law. This Amendment and the legal relations hereby created
between the parties hereto shall be governed by and construed under and in
accordance with the internal laws of the State of Colorado, without regard to
conflicts of laws principles thereof. Each Party shall submit to the venue and
personal jurisdiction of the Colorado state and federal courts concerning any
dispute arising from or relating to this Amendment; provided, however, the
Company is not limited in seeking relief in those courts.
(b) Binding Effect. This Amendment is intended to bind and inure to the benefit
of and be enforceable by Executive, the Company and their respective heirs,
successors and assigns, except that Executive may not assign his rights or
delegate his obligations hereunder without the prior written consent of the
Company.
(c)     Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.
(d)     Savings Clause. If any provision of this Amendment or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of this Amendment or the Employment Agreement which can be given
effect without the invalid provisions or applications and to this end the
provisions of this Amendment and the Employment Agreement are declared to be
severable.
[Signature page follows.]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to the
Employment Agreement to be executed as of the date first above written.
RED ROBIN GOURMET BURGERS, INC.
By:     /s/ Denny Marie Post_____________________
Denny Marie Post
Chief Executive Officer and President
EXECUTIVE:
_/s/ Michael L. Kaplan_______________________
Michael L. Kaplan
    




